\.o




   IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                     No. 68475-2-1
                          Respondent,
                                                     DIVISION ONE



RAYMOND MAK,                                         UNPUBLISHED OPINION

                      Appellant.                     FILED: August 19, 2013


       Appelwick, J. — Mak argues that sufficient evidence did not support both of

the alternative means of committing possession with intent to manufacture or deliver

a controlled substance or that he was maintaining a vehicle for drug trafficking.

Possession with intent to manufacture or deliver a controlled substance is not an

alternative means crime and the evidence is sufficient to support the conviction. The

evidence is sufficient also to show that Mak was maintaining a vehicle for drug

trafficking. We affirm.

                                        FACTS

       Seim DeLaCruz, an agent with the United States Border Patrol, works

undercover with the Skagit County Interlocal Drug Enforcement Unit (SCIDEU)

attempting to dismantle drug trafficking organizations operating out of Skagit County.
No. 68475-2-1/2

In January 2011, Agent DeLaCruz learned that an individual known as "Jeff' was

looking for a connection from whom to purchase large amounts of cocaine. Agent

DeLaCruz contacted "Jeff," later identified as Jeffrey Huynh, and represented himself

as a high-volume cocaine dealer. Agent DeLaCruz texted Huynh a photograph of

two kilogram-size bricks of cocaine, samples of the cocaine that Agent DeLaCruz

was offering to sell to Huynh or his associates. Agent DeLaCruz met with Huynh in

person in February to show him the two bricks. One of the bricks, stamped with a

symbol of a donkey and referred to as "Burro," was high-quality and pure. The other

brick, stamped "2010," had been "stepped on," meaning that it had been adulterated

with additives to increase its volume. According to Agent DeLaCruz, the "2010" was

half as pure as the "Burro."

       Over the next few months, Huynh contacted Agent DeLaCruz on multiple

occasions to set up deals, but was not able to produce a buyer. However, in May

Huynh told Agent DeLaCruz that a buyer, later identified as Raymond Mak, was

interested in buying two kilograms of the "2010" for $42,000. Huynh wanted $2,000
for his role in arranging the deal. Huynh and Agent DeLaCruz continued to exchange

phone calls and texts regarding a date and location, and on May 20, Huynh informed

Agent DeLaCruz that he and Mak were en route from Seattle to make the purchase.

Agent DeLaCruz arranged to meet Huynh and Mak at the El Gitano restaurant in

Mount Vernon.       Prior to the meeting, Agent DeLaCruz placed the two bricks of

cocaine he had previously shown Huynh into a black bag and placed the bag in the

trunk of his car.




                                          -2-
No. 68475-2-1/3

      When Agent DeLaCruz arrived at the restaurant, Huynh introduced him to Mak

and another man, Jiayin Lin. Huynh asked Agent DeLaCruz to step outside the

restaurant with him. Huynh proceeded to discuss arrangements for future deals with

Agent DeLaCruz, proposing various code words for different amounts of cocaine and

using Eastern Standard Time for meet up times. Huynh and Agent DeLaCruz then

returned to Mak and Lin inside the restaurant. Agent DeLaCruz insisted on seeing

the money.   Huynh and Mak had Agent DeLaCruz follow them to the bathroom,

where Huynh displayed a large bundle of $100 bills.

      Mak said that he wanted to see the cocaine. Agent DeLaCruz had Mak follow

him to the parking lot in the back of the restaurant, where he opened the trunk of his

car. Mak picked up one of the bricks, examined it, and put it back. Mak then told

Agent DeLaCruz that he wanted to purchase ten more kilograms of cocaine from him

within the next week or two. He stated that he and his brother were "into everything"

and "moved everything . . . drugs, and all types of drugs."         Mak gave Agent

DeLaCruz his number so that they could arrange deals without involving Huynh. As

Agent DeLaCruz and Mak headed back to the restaurant, Mak pointed out his car, a

BMW, in the front parking lot. Agent DeLaCruz and Mak returned to the table with

Huynh and Lin, where they agreed to make the deal. Agent DeLaCruz, Mak, and

Huynh exited the restaurant again and entered Agent DeLaCruz's car. Lin served as

a lookout. Huynh gave Agent DeLaCruz the money. Agent DeLaCruz opened the

trunk and Mak got out of the car, took the cocaine, closed the trunk, and walked




                                           -3-
No. 68475-2-1/4

away.    Agent DeLaCruz gave Huynh the $2,000 he requested for facilitating the

transaction.

        Mak got into his own car and drove away. Police officers pulled Mak over and

arrested him a few blocks away. In a search of Mak's car, police found the cocaine

Mak took from Agent DeLaCruz.        Police also recovered a total of four cell phones

from the car and from Mak's person. Items of dominion and control in the vehicle

showed that Mak was the vehicle's owner. The Washington State Patrol Crime Lab

confirmed that the two bricks found in Mak's car were cocaine.

        The State charged Mak with possession with intent to manufacture or deliver a

controlled substance - cocaine (count I), conspiracy to possess with intent to

manufacture or deliver a controlled substance - cocaine (count II), and maintaining a

vehicle for drug trafficking (count III). The State also filed a notice of intent to submit

to the jury an aggravating factor in support of an exceptional sentence above the

standard range, namely that counts I and II were "major violations" of the Uniform

Controlled Substances Act, ch. 69.50 RCW, pursuant to RCW 9.94A.535(3)(e).

        Prior to trial, Mak moved to sever his trial from Huynh's. The trial court denied

Mak's motion and Mak and Huynh were tried together.

        A jury convicted Mak on all counts, and found by special verdict that counts I

and II constituted a major violation of the Uniform Controlled Substances Act. The

sentencing court imposed an exceptional sentence of 96 months on counts I and II

and a standard range sentence of 20 months on count III, to run concurrently. Mak

appeals.
No. 68475-2-1/5

                                    DISCUSSION

  I.      Alternative Means

          Criminal defendants have a right to an expressly unanimous jury verdict.

Wash. Const, art I, § 21; State v. Ortega-Martinez, 124 Wn.2d 702, 707, 881 P.2d

231 (1994).      A general verdict of guilty on a crime that can be committed by

alternative means will be upheld only if sufficient evidence supports each means, jd.

at 708.

          The Washington Uniform Controlled Substances Act, chapter 69.50 RCW,

provides that it is unlawful for any person to "manufacture, deliver, or possess with

intent to manufacture or deliver, a controlled substance." RCW 69.50.401(1). Mak

argues that the phrase "possess with intent to manufacture or deliver" provides two

alternative means of committing the crime: (1) possessing with intent to manufacture,

and (2) possessing with intent to deliver. He argues that the State failed to present

sufficient evidence to show he had the intent to manufacture the cocaine.

          However, this court held on direct appeal in Huynh's case that the phrase

"possess with intent to manufacture or deliver" does not constitute two separate

means of committing the crime. State v. Huynh, No. 68369-1-1, slip op. at 8 (Wash Ct.

App. Aug. 12, 2013). Because Mak does not dispute that the State's evidence was

sufficient to prove possession with intent to deliver, we need not address his

argument that the evidence was insufficient to prove possession with intent to

manufacture.
No. 68475-2-1/6

 II.   Maintaining a Vehicle for Drug Trafficking

       The State charged Mak with maintaining a vehicle for drug trafficking in

violation of RCW 69.50.402(1 )(f). The statute makes it unlawful to knowingly:

       keep or maintain any store, shop, warehouse, dwelling, building,
       vehicle, boat, aircraft, or other structure or place, which is resorted to by
       persons using controlled substances in violation of this chapter for the
       purpose of using these substances, or which is used for keeping or
       selling them in violation of this chapter.

Id. The crime requires "some evidence that the drug activity was continuing and

recurring in nature, and that a substantial purpose in the maintenance of the vehicle

was to conduct illegal drug activities." State v. Marin. 150 Wn. App. 434, 438-39, 208

P.3d 1184 (2009).     This rule does not mean that "a small quantity of drugs or

evidence found on only 'a single occasion cannot be sufficient to show a crime of a

continuing nature.'" State v. Ceglowski. 103 Wn. App. 346, 353, 12 P.3d 160 (2000)

(quoting Barnes v. State. 255 GA. 396, 339 S.E.2d 229, 234 (1986)).

However, "[t]he statute was clearly designed to do more than punish mere

possession." Id. at 352.

Mak argues that there was insufficient evidence to support the conviction.             We

disagree. Evidence is sufficient to support a conviction if, viewing the evidence and

all reasonable inferences therefrom in the light most favorable to the State, a rational

trier of fact could find each element of the crime proven beyond a reasonable doubt.

State v. Hosier. 157 Wn.2d 1, 8, 133 P.3d 936 (2006). We consider "whether the

totality of the evidence is sufficient to prove all the required elements." Ceglowski,

103 Wn. App. at 350. That test is satisfied here.
No. 68475-2-1/7

        The evidence showed Mak owned the vehicle. He was in possession of the

vehicle at the time of taking possession of the drugs, and at the time of arrest the

drugs were in the vehicle. The volume of the drugs was large. He was convicted of

possession with intent to deliver or manufacture, not mere possession. Though this

was a single transaction with the undercover officers, the evidence showed that

Mak's drug activities were of a "'continuing and recurring'" nature.        ]d. at 352-53

(quoting Hunt v. State, 20 Md. app. 164, 314 A.2d 743, 745 (1974)). Mak told Agent

DeLaCruz of his plan to continue purchasing cocaine in large quantities.          This is

substantial evidence of maintaining the vehicle to conduct illegal drug activities. It is

consistent with Marin and distinguishable from Ceglowski.

        Mak argues there is no evidence that his BMW was used for more than a

single isolated incident of illegal drug activity. Police did not find drugs in the car

other than the two bricks Mak purchased from Agent DeLaCruz, nor did they find

money or drug paraphernalia. Furthermore, Mak told Agent DeLaCruz that for future

drug transactions he would be willing to pay Agent DeLaCruz an additional fee to

deliver the drugs to Seattle rather than coming to get them himself. However, this

evidence does not negate the sufficiency of the other evidence. The evidence, in the

light most favorable to the State, is sufficient to sustain Mak's conviction.

 III.   Statement of Additional Grounds

        Mak raises several issues in his pro se statement of additional grounds, none

of which has merit.
No. 68475-2-1/8

         Mak first argues that the evidence was insufficient to support the special

verdict that counts I and II were a "major violation" of the Uniform Controlled

Substances Act, because the State did not define "substantially larger than personal

use."1 As a result, Mak contends, the sentencing court abused its discretion when it

imposed an exceptional sentence based on the jury's special verdict. But, the State

introduced evidence that two kilograms of cocaine represented enough for 16,000

doses for individual users, and that number would be significantly higher if Mak

further "stepped on" the cocaine. This was clearly an amount substantially larger

than personal use.



    1 RCW 9.94A.535(3)(e) provides that a sentencing court may impose an
exceptional sentence for an offense if a jury finds that the offense was a "major
violation" of the Uniform Controlled Substances Act. The presence of any of the
following may identify an offense as a major violation:

         (i) The current offense involved at least three separate transactions in
         which controlled substances were sold, transferred, or possessed with
         intent to do so;
         (ii) The current offense involved an attempted or actual sale or transfer
         of controlled substances in quantities substantially larger than for
         personal use;
         (iii) The current offense involved the manufacture of controlled
         substances for use by other parties;
         (iv) The circumstances of the current offense reveal the offender to
         have occupied a high position in the drug distribution hierarchy;
         (v) The current offense involved a high degree of sophistication or
         planning, occurred over a lengthy period of time, or involved a broad
         geographic area of disbursement; or
         (vi) The offender used his or her position or status to facilitate the
         commission of the current offense, including positions of trust,
         confidence or fiduciary responsibility (e.g., pharmacist, physician, or
         other medical professional).

    14


                                             -8-
No. 68475-2-1/9

       Mak next alleges that his sentence was excessive, because he believed he

was buying "kief," a marijuana derivative, rather than cocaine.          Mak's claim is not

supported by the record. Mak examined the cocaine before giving Agent DeLaCruz

the money.     Furthermore, the State presented evidence that Mak referred to the

number of kilograms he wanted to purchase from Agent DeLaCruz in the future. An

officer testified that "[t]he only thing sold by kilogram" is cocaine.

       Mak argues that the State violated his right to equal protection under the law

when it offered him a plea deal involving 60 months incarceration but offered his

codefendant Lin only 18 months.          Given that this argument relies upon matters

outside the record, it is not reviewable on direct appeal.        State v. McFarland, 127

Wn.2d 322, 338 n.5, 899 P.2d 1251               (1995). Mak's claims of prosecutorial

vindictiveness and judicial bias are similarly unsupported by the record before us.

       Mak contends that the trial court erred when it denied his motion to sever his

trial from that of Huynh. We review a trial court's denial of a motion to sever for

manifest abuse of discretion. State v. Medina, 112 Wn. App. 40, 52, 48 P.3d 1005

(2002). To show that the trial court abused its discretion in denying severance, "the

defendant must be able to point to specific prejudice." State v. Bvthrow, 114 Wn.2d

713, 720, 790 P.2d 154 (1990).           Mak does not demonstrate that he suffered

prejudice.   Mak alleges that Huynh's attorney prevented his own attorney from

admitting recorded conversations between Huynh and Agent DeLaCruz that Mak

claims would exonerate him. But, Mak provides no evidence as to the contents of
No. 68475-2-1/10

these recordings, nor does Mak explain how Huynh's statements to Agent DeLaCruz

would not be excluded as hearsay in a separate trial.

      Mak contends that his convictions on count I and count II violate double

jeopardy, because they arose from the same incident. But, it is well-established that

the same series of acts can support a conspiracy conviction and a conviction for a

completed crime without violating a defendant's right to be free from double jeopardy.

See, e.g., lannelli v. United States, 420 U.S. 770, 777-78, 95 S. Ct. 1284, 43 L. Ed.

2d 616 (1975) ("[Sjeparate sentences can be imposed for the conspiracy to do an act

and for the subsequent accomplishment of that end.").

      Mak appears to argue that he was a victim of "entrapment." "Entrapment

occurs only where the criminal design originates in the mind of the police officer or

informer. . . and the accused is lured or induced into committing a crime he had no

intention of committing." State v. Waggoner, 80 Wn.2d 7, 10, 490 P.2d 1308 (1971).

Entrapment is a statutory defense, and a defendant must present sufficient evidence

to warrant an instruction on entrapment before it may be given.       RCW 9A.16.070;

State v. Truiillo, 75 Wn. App. 913, 917, 883 P.2d 329 (1994). Mak presented no such

evidence nor did he request an entrapment instruction, and the claim is therefore

waived. State v. Scott, 110 Wn.2d 682, 685-86, 757 P.2d 492 (1988).

       Mak argues that the State failed to establish a chain of custody for the two

kilograms of cocaine offered into evidence. But, Mak did not challenge the chain of

custody at trial and cannot raise this challenge for the first time on appeal. See State




                                           -10-
No. 68475-2-1/11

v. Boast, 87 Wn.2d 447, 451, 553 P.2d 1322 (1976) (party may only assign error in

on specific ground of evidentiary objection made at trial).

       Mak argues that the deputy prosecutor committed misconduct by using the

phrase "drug world." To prevail on a claim of prosecutorial misconduct, a defendant

must show both improper conduct and prejudicial effect.          State v. Roberts, 142

Wn.2d 471, 533, 14 P.3d 713 (2000).        If the defendant failed to object to alleged

misconduct at trial, appellate review is only appropriate if the prosecutorial

misconduct is so "flagrant and ill intentioned" that no curative instruction could have

obviated the prejudice engendered by the misconduct. State v. Emery, 174 Wn.2d

741, 760-61, 278 P.3d 653 (2012).       Mak did not object at any time to the deputy

prosecutor's use of the term "drug world," so he must show that the prejudice was

incurable. He fails to do so.

       Mak claims that the State's evidence was insufficient to convict him on counts

I and II. To the extent that Mak claims that the State did not prove he intended to

purchase cocaine, we have already rejected this argument.            And, we need not

address Mak's claims that the State did not prove his intent was to manufacture the

cocaine, as the State introduced sufficient evidence that Mak's intent was to deliver

the cocaine.

       Finally, relying on State v. Miller, 131 Wn.2d 78, 929 P.2d 372 (1997), Mak

claims that the to convict instruction for count II was in error because it did not allege

the involvement of more than two people.           But, Miller involved a conviction for

conspiracy to deliver a controlled substance, which requires the existence of a third




                                            -11-
 No. 68475-2-1/12

person, not conspiracy to possess with intent to deliver or manufacture, which does

not. Id. at 91. Miller is inapposite and Mak's claim fails.

       We affirm.




WE CONCUR:




S^Qji^Oc ^                                           C&k. J .




                                             -12-